         Case 17-80066-JJG-7A   Doc 53 Filed 05/01/19 EOD 05/01/19 13:09:53   Pg 1 of 1
                                SO ORDERED: May 1, 2019.




                                ______________________________
                                Jeffrey J. Graham
                                United States Bankruptcy Judge

                          UNITED STATES BANKRUPTCY COURT                SGENERIC (rev 12/2017)
                                Southern District of Indiana
                            101 NW M.L. King Jr. Blvd., Rm. 352
                                  Evansville, IN 47708
In re:

James David Wood,                                      Case No. 17−80066−JJG−7A
Chasity Monique Wood,
            Debtors.

         ORDER GRANTING MOTION TO EXTEND TIME TO FILE MISCELLANEOUS
                      DOCUMENTS/INSTALLMENT PAYMENT

A Motion to Extend Time to File Motions for Relief from Judicial Liens was filed on April
30, 2019, by Debtor James David Wood and Joint Debtor Chasity Monique Wood.

IT IS ORDERED that the Motion to Extend Time to File Motions for Relief from Judicial
Liens is GRANTED. The time for filing is extended to May 31, 2019.

Attorney for the debtor must distribute this order.

                                              ###
